Title: From George Washington to Samuel Huntington, 25 December 1779
From: Washington, George
To: Huntington, Samuel


        
          Sir
          Head Quarters Morristown 25th Decr 1779.
        
        I have the honor to lay before your Excellency the representation of a certain Elizabeth Burgin late an inhabitant of New-York. From the testimony of different persons, and particularly many of our own officers who have returned from captivity, it would appear, that she has been indefatigable, for the relief of the prisoners, and in measures for facilitating their escape. In consequence of this conduct she incurred the suspicions of the enemy, and was finally compelled to make her escape, under the distressed circumstances which she describes. I could not forbear recommending to consideration a person who has risqued so much, and been so friendly to our officers and privates, especially as to this we must attribute her present situation.
        From the sense I entertained of her services and sufferings, I have ventured to take the liberty of directing the commissary at Philadelphia to furnish her and her children with rations till the pleasure of Congress could be known. Congress will judge of its justice and propriety, and how much she may be intitled to further notice. I have the honor to be with the greatest respect Your Excellency’s most obt servt
        
          Go: Washington
        
      